Citation Nr: 0502285	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-05 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of herniated nucleus pulposus of L4-5, right, 
currently assigned a 40 percent evaluation.

2.  Entitlement to an increased rating for dysthymic 
disorder, currently assigned a 30 percent evaluation.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU rating). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 regional office (RO) 
rating decision that denied, in pertinent part, the veteran's 
claims for a rating higher than 40 percent for a low back 
disability; a rating higher than 10 percent for dysthymic 
disorder; and a TDIU rating.  In a January 2003 rating 
decision, the evaluation for dysthymic disorder was increased 
to 30 percent.  Since this grant was less than the maximum 
available rating, the issue of an increased rating for 
dysthymic disorder remains on appeal.  See AB v. Brown, 6 
Vet.App. 35, 38 (1993).  In June 2004 the veteran appeared at 
a videoconference hearing at the RO before the undersigned.  

For reasons expressed below, the appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  

Testimony and written statements received in June 2004 
identified additional medical records that should be 
obtained.  At the hearing, the veteran and his wife indicated 
that he had been treated at the Phoenix VA Medical Center 
(VAMC) during the past couple of years for service-connected 
disabilities.  The veteran also stated that both his low back 
and dysthymic disorders have continued to worsen, and that he 
has been hospitalized twice during the past six months for 
psychiatric treatment.  He also said that his lower extremity 
symptoms are due to his back condition, not his co-existing 
peripheral vascular disease, and that he receives regular 
treatment.  In view of these factors, records of the 
veteran's treatment at the Jackson VAMC from December 2003 to 
the present time should be obtained.

In addition, he should be afforded current VA examinations to 
determine the severity of his service-connected conditions, 
as well as their effect on his ability to engage in 
substantially gainful employment.  With respect to the low 
back, both the examinations and the subsequent adjudicative 
actions should address the possibility of separate 
manifestations involving the lower extremities.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  

Finally, the RO must ensure that all required actions to 
notify and to assist the claimant have been met.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  In particular, the veteran must be requested to 
provide any evidence in his possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1) (2004).  

In view of the foregoing, the case is REMANDED to the RO via 
the Appeals Management Center (AMC) for the following: 

1.  Request the veteran to send VA copies 
of any evidence relevant to his claims 
that is in his possession.  See 38 C.F.R. 
§ 3.159(b).

2.  Obtain the veteran's medical records 
from the Phoenix VAMC, to specifically 
include all treatment for low back and/or 
psychiatric disabilities from January 
2001 to the present.  All efforts to 
obtain these records should be fully 
documented, and the VA facility must 
provide a negative response if records 
are not available.

3.  Obtain the veteran's medical records 
from the Jackson VAMC dated from December 
2003 to the present, in particular records 
of treatment for low back and psychiatric 
disabilities, including pain clinic 
records and hospitalization summaries.  

4.  After receiving the above VA treatment 
records, to the extent available, schedule 
the veteran for VA orthopedic and 
neurological examinations to determine the 
manifestations and severity of his 
service-connected lumbar spine disability.  
The claims folder must be provided to and 
reviewed by the examiners prior to the 
examinations.  

All necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings.  Any associated objective 
neurological abnormalities should be 
reported as well.  In particular, the 
extent, if any, to which the veteran's 
lower extremity symptoms are due to the 
service-connected low back disability 
should be described.  The presence and 
frequency of recurrent attacks or 
incapacitating episodes should be noted.  
The presence and extent of any functional 
loss due to painful motion, weakened 
movement, excess fatigability, and/or 
incoordination should also be addressed.  

The examiners should also be asked to 
express an opinion as to whether the 
veteran's service-connected disabilities, 
alone, (lumbar spine disability, dysthymic 
disorder, amputation of left index finger, 
and pilonidal cystectomy residuals) render 
him unemployable, without regard to his 
other disabilities.  All findings and 
conclusions should be reported in detail.  

5.  After receiving the above VA treatment 
records, to the extent available, schedule 
the veteran for a VA psychiatric 
examination to determine the nature and 
degree of severity of his service-
connected dysthymic disorder. The claims 
folder must be made available to the 
examiner in conjunction with the 
examination.  A multiaxial diagnosis based 
on the current DSM-IV diagnostic criteria 
is required, including a Global Assessment 
of Functioning Score.  The examiner should 
also be asked to express an opinion as to 
whether the veteran's service-connected 
disabilities, alone, (lumbar spine 
disability, dysthymic disorder, amputation 
of left index finger, and pilonidal 
cystectomy residuals) render him 
unemployable, without regard to his other 
disabilities.  All findings and 
conclusions should be reported in detail. 

6.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law  
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), readjudicate the claims for 
increased ratings for lumbar spine and 
dysthymic disorders, and a TDIU rating.  
The question of whether separate 
manifestations involving the lower 
extremities are present, requiring 
separate ratings, must be addressed.  If 
the claims are denied, issue a 
supplemental statement of the case to the 
appellant and his representative, and 
afford them an opportunity to respond, 
before the case is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




